The final order in this case granting a new trial in an action at law wherein plaintiff in error obtained a verdict for $6,600.00 for personal injuries sustained by her while working as a waitress in defendant in error's restaurant through alleged negligence of her employer, should be reversed on the authority of the opinion and judgment of this Court in the recent case of H.  C. Operating Co. v. Fossum, ___ Fla. ___, ___ Sou. Rep. ___ wherein it was held that an employer of a waiter or waitress whose duty it is to procure and serve food and drink to guests patronizing the employer's eating place may become liable for injuries sustained by his waiter employee in the discharge of the duties of his employment, when such employer negligently permits a dangerous condition to obtain which in its normal application and use by the worker in the course of his employment presents no obvious danger to the worker, but which has become dangerous by the employer's inattention to its proper maintenance or repair, in consequence of which injury has been inflicted.
Reversed for appropriate proceedings on merits. Affirmed as to requirement for new trial on question of damages unless remittitur entered within 10 days after filing of mandate in court below to avoid new trial as to amount of damages.
ELLIS, C.J., and WHITFIELD, TERRELL, BROWN, BUFORD, DAVIS, J.J., concur. *Page 182